Citation Nr: 1114273	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran had active military service from May 1966 to December 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee which continued a 70 percent evaluation for the Veteran's service-connected PTSD.

The Veteran was scheduled to testify at a videoconference hearing in February 2011.  However, the Veteran failed to show up at this hearing.  Thus, his hearing request is considered to be withdrawn, and the Board will proceed to adjudicate his appeal based on the evidence of record.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with symptoms no worse than obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  38 C.F.R. § 3.159(b) (2010);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court Of Appeals For Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in May 2009.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the Board finds that VA has complied with its duty to notify the Veteran with regard to his increased rating claim.  

Furthermore, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, statements from the Veteran, internet articles submitted by the Veteran, VA treatment records, and VA examination reports.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in May 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007);  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate his claim has been obtained.  

Additionally, the Board notes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  Thus, the Board will proceed to a decision.

Analysis

The Veteran contends that he is entitled to a rating in excess of 70 percent for his service-connected PTSD due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal and treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2;  Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In any event, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  According to the applicable rating criteria, a 70 percent rating will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

A 100 percent evaluation is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV).  A GAF score of 41 to 50 is illustrative of sserious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the Veteran was afforded a VA examination in May 2009.  At that time, he reported that he was not married and had no children because he had difficulty with social relationships.  The Veteran stated that he preferred to be alone and that he believed that his only friends were his two dogs.  He reported that he still was having trouble sleeping.  He denied having a history of suicide attempts or violence/assaultiveness.  

Examination revealed that the Veteran was clean and casually dressed.  His speech was noted as being slow.  Though he was guarded towards the examiner, he was cooperative and attentive.  He did not display inappropriate behavior during the examination.  His mood was depressed and dysphoric.  He was easily distracted but was able to do serial 7's and spell a word backwards.  There was no indication of disorientation.  The Veteran was noted to have a paucity of ideas because he was preoccupied with one or two topics.  It was noted that Veteran does have obsessive/ritualistic behavior.  Although there was indication that Veteran was suffering from delusions, hallucinations and panic attacks, homicidal or suicidal thoughts were not shown.  The Veteran's impulse control was good, and there were no episodes of violence.  He was able to maintain minimal personal hygiene.  There were no problems with activities of daily living.  It was noted that his remote memory was mildly impaired, however, his recent and immediate memory were normal.  The Veteran's GAF score was 45.

The examiner opined that the Veteran's PTSD appeared to be one of the major factors contributing to his severe impairment of his social functioning.  Furthermore, the examiner noted that the Veteran has "severe impairment from an occupational viewpoint."  Additionally, the examiner opined that the "Veteran is deemed to be unemployable and [that] improvement in psychiatric condition is poor."  

The Board has considered the notation (made at the May 2009 VA examination) of a history of persistent delusions and hallucinations.  Significantly, however, neither the May 2009 VA examination, nor the records of psychiatric treatment that the Veteran received from May 2005 to September 2009, reveal symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (setting forth the symptomatology required for the next higher rating of 100 percent).  

In this regard, the Board notes that the Veteran has been assigned a GAF score of 45.  As noted above, GAF scores of 41-50 are indicative of serious symptoms, which are consistent with a 70 percent rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV).

While important, a GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of a veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment with symptoms no worse than obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; i.e. the level of impairment contemplated in the currently assigned 70 percent rating for psychiatric disabilities.

Furthermore, the Board notes that the Veteran was also assigned a GAF score of 44 during a February 2009 and a September 2009 VA psychological check-up.  Although the GAF score is lower than the score from the previous VA examination and treatment records, the score is consistent with the GAF score from the May 2009 examination.

For the reasons set forth above, the Veteran's PTSD cannot be said to equate to the criteria required for a 100 percent rating.  In other words, the disability picture evident in the record demonstrates that the Veteran's PTSD is adequately evaluated by the 70 percent rating throughout the appeal period.  The next higher schedular rating of 100 percent for the Veteran's service-connected PTSD is, therefore, not warranted at any time during the current appeal period.  

Moreover, the Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and, if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West, 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, in a January 2010 rating action, the Veteran was found to be unemployable and was granted TDIU benefits.  Although the Veteran receives TDIU benefits because of his PTSD, the Board notes that this particular disability has not been shown, or alleged, to warrant frequent periods of hospitalization.  Furthermore, the Veteran's current 70 percent rating takes into account his occupational difficulties.  Accordingly, in the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227; & VAOPGCPREC. 6-96.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


